IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-394-CV 



CYNTHIA VAUGHN, D.C., DONALD J. DANIELS, D.C.,

INDIVIDUALLY AND d/b/a DANIELS CHIROPRACTIC CLINIC,


	APPELLANTS

vs.



SUSAN F. COLE, D.C.,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. 91-4168, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. 74(k).  If the appellant fails to file his
brief within the prescribed time, the appellate court may dismiss the appeal for want of
prosecution, unless the appellant shows a reasonable explanation for failing to file the brief and
the appellee has not suffered material injury.  Tex. R. App. P. 74(l)(1).
	The transcript in this cause was filed on August 6, 1992.  Appellants have not filed
a statement of facts.  Accordingly, appellants' brief was due thirty days after the filing of the
transcript, on September 8, 1992.  Appellants have not filed their brief.  Moreover, appellants
have not filed a motion for extension of time showing a reasonable explanation for their omission. 
See Tex. R. App. P. 74(n).  Accordingly, we dismiss this appeal for want of prosecution.  See
Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd w.o.j.).

[Before Justices Powers, Aboussie and B. A. Smith]
Dismissed for Want of Prosecution
Filed:   October 21, 1992
[Do Not Publish]